      Case 2:18-cv-02778-JJT Document 301 Filed 07/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9   Puente, et al.,                                   No. CV-18-02778-PHX-JJT
10                     Plaintiffs,                     ORDER
11   v.
12   City of Phoenix, et al.,
13                     Defendants.
14
15          At issue is Defendants’ Motion to File Unredacted Version of Certain Document
16   Under Seal (Doc. 288) and “Plaintiffs’ Motion to Seal Their Opposition to Defendants’
17   Motion for Summary Judgment on Classwide Claims, Controverting Statement of Facts in
18   Opposition to Defendants’ Motions for Summary Judgment, and Exhibits in Support of
19   Plaintiffs’ Controverting Statement of Facts” (Doc. 297). Upon review and good cause
20   appearing, the Court will grant both Motions.
21          IT IS HEREBY ORDERED granting Defendants’ Motion to File Unredacted
22   Version of Certain Document Under Seal (Doc. 288).
23          IT IS FURTHER ORDERED granting “Plaintiffs’ Motion to Seal Their Opposition
24   to Defendants’ Motion for Summary Judgment on Classwide Claims, Controverting
25   Statement of Facts in Opposition to Defendants’ Motions for Summary Judgment, and
26   Exhibits in Support of Plaintiffs’ Controverting Statement of Facts” (Doc. 297).
27   ....
28   ....
      Case 2:18-cv-02778-JJT Document 301 Filed 07/08/20 Page 2 of 2



 1         IT IS FURTHER ORDERED directing the Clerk of Court to file under seal the
 2   documents lodged under seal at Documents 289, 290, 298, 299 and 300.
 3         Dated this 8th day of July, 2020.
 4
 5                                        Honorable John J. Tuchi
                                          United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
